DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 are rejected over Brandt et al. in Pub. No. US 2013/0223408 A1 (cited by the applicant), hereinafter referred to as Brandt, in view of Zhang et al. in Pub. No. US 2018/0020408 A1 (with earlier filed Provisional Application No. 62/363,694), hereinafter referred to as Zhang.
 	Regarding claim 1, Brandt discloses a method for operating a network node, the method comprising: providing an indication of a time for switching a radio link for a user plane associated with a wireless communication device (see §0024, i.e. “The wireless network 102 .may include a serving .base station 106, The serving base station 106 may provide wireless (or unguided) data and/or voice service to the mobile station 104 via an air interface. The serving base station 106 may, for example, send data to the mobile-station 104 in a downlink (DL) direction, and may receive data from the mobile station 104 in an uplink (UL) direction”, wherein the UL/DL comprises at least one radio link; §0030, i.e. “a target base station 108, 110, 112 would only set one “Action Time” (at. this time (Action Time) the mobile station 104 is offered by a base station to perform a fast hand over without contention) which resulted in more fast HO (handover) failures (if the “Action Time” time limit is too short, i.e., if this time comes to soon after being announced) or in longer handover delays (if “Action Time” time is too long) ”, wherein the “action time” is the ”time for switching the radio link”, since at such time a 
 	Brandt differs from the claim, it fails to disclose the feature of having the radio link is switched from a first radio link, associated with a first network node using a first Transmission Time Interval (TTI) operating in dual connectivity with a second network node using a second TTI, to a second radio link associated with the second network node, and wherein the time for switching the radio link is based on an obtained indication of a transmission opportunity of the second TTI of a user plane data at the second network node, which is well known in the art and commonly applied in wireless communications field for providing dual controllability and fault recovery at both ends to further enhance the system reliability and performance.  Zhang, for example, from the similar field of endeavor, teaches such conventional feature (paragraphs [0035], [0044], [0047], [0055], [0057], [0065] and [0071] in Publication, paragraphs [0031], [0040], [0043], [0051], [0053], [0061] and [0067] in Provisional Application), which can be easily adopted by one of ordinary skill in the art to implement in the method of Brandt, to further enhance the system flexibility and performance.
  	Regarding claim 4, Brandt in view of Zhang disclose that the transmission opportunity at the second network node or the transmission opportunity at the first network node is a next transmission opportunities following a time for providing the indication of the time box' switching the radio link” (see in particular §0040-0041, i.e. “the action time 222, 224, 226, 228, 230, 232 may be the number of frames unti1 the target, base station 108, 110, 112 will allocate a dedicated transmission opportunity for the mobile station 104 to transmit: a ranging request message using a fast ranging information element ... The serving base station 106 may determine 
  	Regarding claims 6 and 9, claims 6 and 9 are rejected for identical reasons as claims 1 and 4, except each claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Zhang, as applied to claims 1 and 6 above, and further in view of Palat et al. in EP Application No. 2836047 A1 (cited by the applicant), hereinafter referred to as Palat.
 	Regarding claim 2, Brandt in view of Zhang fail to disclose that the time for switching is further based on an obtained indication of a transmission opportunity of the user plane data at the first network node, which is well known in the art and commonly applied in wireless communications field for providing adjusted time for user plane data transmission.  Palat, for example, from the similar field of endeavor, teach such conventional feature (see in particular §0023, i.e. “Upon transmission of the offloading response by the small cell eNB, the cell 
 	Regarding claim 7, claim 7 is rejected for identical reason as claim 2, except the claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Zhang, as applied to claims 1 and 6 above, and further in view of Gao et al. in Pub. No. US 2014/0328182 A1 (cited by the applicant), hereinafter referred to as Gao.
 	Regarding claim 3, Brandt in view of Zhang fail to disclose that the time for switching is further based on any one or more of: an amount of data, associated with the wireless communication device, in a transmit buffer of the first network node, an estimate of a bit rate of the first radio link, a first probability that the first network node schedules the wireless communication device at the transmission opportunity at the first network node, and a second probability that the second network node schedules the wireless communication device at the transmission opportunity at the second network node, which are also considered well known and commonly applied in wireless communications field for determining the time of switching for radio link.  Gao, for example, also from the similar field of endeavor, teaches such conventional features (see in particular §0034, i.e. “Feedback Information relating to a buffer condition can 
 	Regarding claim 5, Brandt in view of Zhang, and further in view of Gao disclose further step of:  adapting a scheduling priority of the wireless communication device based on the indication of the time for switching the radio link (see in particular §0138, i.e. “The small cell may put single connection UE to have higher resource priority than the offloading UE” in Gao).
 	Regarding claims 8 and 10, claims 8 and 10 are rejected for identical reasons as claims 3 and 5, except each claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Pelletier et al. is additionally cited to show the newly added feature of dual connectivity between network nodes utilizing TTI and TXOP in wireless communication network similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465